Initially the Examiner would like to address applicants’ statement that the Examiner may not make the next office action (i.e. this action) final.  The alleged basis for this is that the Examiner did not specifically provide a reason as to why claims 133-135 were objected.  To this end applicants’ attention is directed to MPEP 706.07(a) which indicates when it is proper for an examiner to make a second action final (as in this application).  As can be seen, the MPEP does not support applicants’ belief that this action may not be made final. Making an office action final, when appropriate, expedites prosecution.  Since it is proper to make this action final and since this will expedite prosecution, this office action is, in fact, being made final.
	To further address this issue, the Examiner notes that these claims were not sub-jected to a rejection by the prior art, or any other rejection for that matter.  The prior art fails to teach or suggest the specific molecular weight distribution range such that these claims are allowable over the prior art.  They are objected to as being dependent upon a rejected base claim but containing allowable subject matter.
	Regarding applicants’ assertion that a voice mail was left on Monday August 22, 2022, no voice mail was received.  In the event that applicants need to communicate with the Examiner in the future, she suggests a follow up phone call to ensure that the Examiner is aware of applicants’ intentions and concerns.

Claims 149 and 150 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  These claims are directed to the Mn of the pressure sensitive adhesive while the Examiner can only find a teaching in the specification of this Mn range for the polymer.

Claims 151 to 157, 159 to 165 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 151 (and thus the claims that depend thereon) the following issues render this claim indefinite.
	1) The presence of the wavy line between R and Si is indefinite as it is not clear what this embraces.
	2) X is initially defined as a hydrolyzable group, then subsequently defined as being limited to specific groups.  This renders the X group indefinite.
	3) It is improper to allow “a” to be only 1 or 2 since this will not result in a silses-quioxane group.  Only “a” values of 0 will result in a silsesquioxane core.
	In claim 159 (and the claims that depend thereon) reference to “the hydrolysis and the condensation reactions or only the condensation reactions” lacks antecedent basis.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 to 4, 8, 10 to 12, 14, 15, 20, 22, 29, 31, 42, 111, 112, 114, 116, 117, 119, 121, 123, 124, 126, 127, 129, 136, 144-148, 158, 166 and 168 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yano et al.
	Please note that this rejection is maintained from the previous office action.  For the bulk of these claims applicants rely on traversals made in various previous office actions such that the Examiner relies on the corresponding remarks indicating that the traversals were not persuasive.  Note that claim 120 has been removed from this rejection as applicants correctly note that no such modifier is present in Yano et al.  
	Yano et al. teach a curable composition in which a silane terminated polymer corresponding to the precursor having the formula as in claim 1, undergoes hydrolysis and condensation.  This will then form the silsesquioxane core having at least two poly-mer chains chemically bound thereto wherein one end of the chain is dangling and not crosslinked (which now applies to dependent claims 166 and 168 rather than claim 1).  See for instance paragraph 35 and on which refers to the reactive silyl organic polymer.  When such as polymer undergoes condensation it forms a siloxane group which results in the claimed silsesquioxane.  Again see paragraph 35.  
	Of particular importance see paragraph 72 which teaches that the most preferred polymer has one reactive silyl group attached to one terminal end.  Note too paragraph 66 which refers to silanes having three hydrolyzable group resulting in the SiO3/2 unit of a silsesquioxane.  As such the silylated organic polymer (A) in Yano et al. reacts to form a hyperbranched polymer as claimed.  This anticipates claim 1.
	To further explain this rejection, please note the following.  
	As noted in paragraph 72, the polymer can have one or two reactive silyl groups.  This specifically states one silyl group such that this is an anticipated embodiment.
	As noted in paragraph 36, a reactive silyl group is represented as follows:
	-SiR13-nXn
	and since n is from 1 to 3, this embraces a silane having 3 hydrolyzable groups.  In fact paragraph 41 specifically teaches triethoxysilyl as a particularly preferred react-ive silyl group.  A triethoxysilyl group corresponds to the precursor required to form a silsesquioxane.  That is, a silsesquioxane is formed by the hydrolysis/condensation of a silane having three hydrolyzable groups (in this case ethoxy groups). To further explain, this polymer can have one reactive silyl group (paragraph 36) but this silyl group can contain three hydrolyzable groups (paragraph 36).  This single silyl group will form a silsesquioxane, as a silsesquioxane is the reaction product of a silyl group having three hydrolyzable/condensable groups.  When this silane undergoes hydrolysis/condensa-tion (paragraph 35 teaches undergoing crosslinking through the formation of a siloxane bond) a silsesquioxane core corresponding to that claimed will be formed.  Attached will be an organic polymer such as those found in paragraph 42 and do not contain any ethylenic unsaturation or acrylate unsaturation.  This meets the claimed shell.
	From the above it follows that Yano et al. teach an organic backbone (paragraph 42) meeting the claimed R group or, more specifically, the at least two polymer chains.  Yano et al. also teach that there can be only one reactive silyl group and that this silyl group can contain preferably contain three ethoxy groups (paragraph 41).  
	The Examiner stresses that this organic polymer backbone, having an organic polymer with one reactive silyl group and the reactive silyl group containing three SiX (or Si bonded hydrolyzable groups) is the same as the precursor as claimed and the same as the structure shown on the bottom of page 25/32.  Since there is only one reactive silyl group in the above scenario, there will be no crosslinking other than that which forms the silsesquioxane core.  
	For claim 2 note that this polymer cured alone will form a pure silsesquioxane core.
	For claim 3 note that the silsesquioxane core will either be fully condensed or partially condensed, depending upon the final level of crosslinking, such that one of these two will inherently be formed.
	For claims 2, 4 and 20 note that paragraphs 179 and 181 teach the presence of a silicate meeting the core modifier of (i), (ii) and (iii).
	For claims 8 to 10 again see paragraphs 35 and on which teach polymers as claimed.
	For claims 11, 144 to 146, 148 note that paragraph 44 teaches, as a preferred polymer, (meth)acrylate.
	For claim 12 and 14 note that compounds such as the condensates of a silicate as found in paragraph 183 meet this requirement.  Note too that the polymers described in paragraph 102 and on meet this requirement (particularly since the conditions for the functional group to be crosslinkable are not defined).  See also paragraph 204 which teaches oligomers having unsaturated groups.
	For claim 15 see paragraphs 186 and on.	
	For claim 22 note that the silsesquioxane core will either be fully condensed or partially condensed, depending upon the final level of crosslinking, such that one of these two will inherently be formed.  Given the selection of one of two choices, the skill-ed artisan would have immediately envisioned a polymer in which the core is only partially condensed.
	For claim 29 note that this silsesquioxane formula is addressed supra, as it is the result of the hydrolysis/condensation of the polymers taught in paragraphs 35 and on. 
	For claim 31, assuming this is intended to indicate a partially condensed core, as noted supra, the silsesquioxane core will either be fully or partially condensed, such that the skilled artisan would immediately envisioned such a core.  On the other hand note that the skilled artisan would not have expected 100 percent, complete condensation of every SiOH group on the organic polymer due to steric hindrance and cure conditions such that the skilled artisan would have envisioned a polymer in which at least one SiOH group remains.  Furthermore it is unclear if any H2O group is even required such that it is unclear whether or not the polymers in Yano et al. meet this claim.
	For claim 42 see paragraph 45.
	For claim 111, paragraph 44 which teaches polymers of (meth)acrylate mono-mers such that the skilled artisan would anticipate 100 wt% (meth)acrylate monomers.  On the other hand, while the skilled artisan would recognize that this term is generic for copolymers of (meth)acrylate polymers as well, one would anticipate such a polymer to have greater than 50 wt% of (meth)acrylate monomers (or it would be referred to as the other main component type of polymer).  
	For claims 114 and 117, in addition to that noted supra for claim 1 and the Tg please see paragraph 69 which teaches Mn ranges within that claimed.
	For claims 116 and 119 see paragraph 221 which teaches pressure sensitive adhesives.
	For claims 121, 123, 124 and 126 note that this is the direct result of the condensation of a silyl group having three condensable groups.
	For new claims 127 and 129 note that the hydrolysis/condensation of the single silyl group will result in such a formation.
	For claim 136 note that there are no such reactive groups in the polymers in paragraph 42, such as polyoxyalkylene.
	For new claim 158 please see the silane compound in paragraph 36 which is the same as the claimed precursor such that it will necessarily meet this requirement.  Note that identical compounds cannot have mutually exclusive properties.  Therefore, if the prior art teaches the identical chemical structure, the properties claimed are necessarily present.  

	
Claims 113, 118, 122, 125, 128, 137, 147, 149 to 157, 163 to 165 and 167 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yano et al.
	Yano et al. do not teach this shear modulus limitation but the polymer as claimed is the same as that found in Yano et al.  The shear modulus is an inherently property associated with the claimed polymer and any property inherent in the claimed polymer will likewise be inherently in the same polymer as found in Yano et al.  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.  See MPEP 2112 (III).
	For claims 122, 125, 128 and 137 note that these limitations are the natural result of the condensation of a triethoxysilyl group as noted supra.
	For claims 147 see paragraph 44.
	For claims 149 and 150, please see paragraph 69 which teaches an Mn of the polymer, which is all that is required by the pressure sensitive adhesive, which is embraced by this claimed range.
	For claims 151 to 157 and 163 to 165 please note that these are product by process limitations.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patent-ability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  
	For claim 167, as noted supra, the polymer in Yano et al. is free of crosslinking.
	 
Claim 112, 130 to 132, 139 to 141 rejected under 35 U.S.C. 103 as being unpatentable over Yano et al.
	While Yano et al. generally disclose (meth)acrylate polymers it does not teach a particular amount of (meth)acrylate monomer.  Paragraph 43 generally refers to copoly-mer of (meth)acrylate monomers such that the skilled artisan would expect a majority of the monomers to be (meth)acrylate.  With this in mind, adjusting the amount of the less-er monomer reactants in an effort to adjust the properties known to be associated therewith, for instance in an effort to adjust the glass transition temperature referenced in paragraph 45, would have been well within the skill of the ordinary artisan such that one having ordinary skill in the art would have found a monomer content as claimed to have been obvious.  
	For claims 130 to 132, the Examiner notes that a preferred Mn range of up to 50,000 is disclosed in paragraph 69 but patentees are not limited to, or by, their preferred embodiments.  From this one having ordinary skill in the art would have found an Mn above or below the preferred range to have been obvious, in an effort to determine the useful and/or operative embodiments of the teachings of Yano et al.  
	For claims 139 to 141 see paragraph 69 which teaches a molecular weight range that overlaps with that claimed such that one having ordinary skill in the art would have found an Mn within the claimed range to have been obvious.

Claims 1 to 4, 8, 10, 12, 14, 20, 22, 29, 158 to 166 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al.
	Please note that these rejections are maintained from the previous office action.  Applicants do not provide any new or further traversal of these claims.  Applicants’ reference to claims 11, 135 and 138 in their response is confusing as these claims are not rejected over Song et al.  
	Song et al. teach polymers as shown in paragraph 8 and Figure 7A which anticipate the claimed hyperbranched polymers. These polymers are shown by the formula such that it is clear that they contain a condensed polysilsesquioxane core with dangling, non crosslinked (new claim 166), polymers attached thereto.  This anticipates each of claims 1 to 3, 8 to 10 and 29.
	For claims 4, 20, 22 and 31 see paragraphs 83 and on which teach that the silsesquioxanes can be partial cage structures and can contain metal groups which meet the hybrid core requirements.  See also Figure 6.  
	For claims 12 and 14 note that these polymers can be crosslinked by various reactants such as diisocyanates and polyester urethanes.  See paragraphs 4, 9, 67 and 135.
	For new claim 158 please see the silane compound in paragraph 91 which is the same as the claimed precursor such that it will necessarily meet this requirement.  Note that identical compounds cannot have mutually exclusive properties.  Therefore, if the prior art teaches the identical chemical structure, the properties claimed are necessarily present.  
	For claims 159 and 163 to 165 note that these are product by process limitations.  In such claims it is the product and not the process per se that is being considered for patentability.  As such if the product claimed is the same as that in the prior art (as in this application) the process limitations carry no patentable weight.  
	For claims 160 to 162 please see Figure 6 which shows such a silsesquioxane with a core modifier as claimed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
11/5/22


/MARGARET G MOORE/Primary Examiner, Art Unit 1765